 1                                                                The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     KING ELECTRICAL MANUFACTURING
 9
     CO., a Washington corporation,                   No. 2:19-cv-00725-RSL
10
                                           Plaintiff, STIPULATION AND ORDER OF
11                                                    DISMISSAL
12                             vs.

13 UNIVERSAL LOGISTICS HOLDINGS, INC.,
   a Michigan corporation,
14

15                                       Defendant.

16
                                           STIPULATION
17            IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this
18 action shall be dismissed with prejudice, each party bearing its own fees and costs.

19
              DATED this 30th day of January, 2020
20

21                                          WILSON SMITH COCHRAN DICKERSON
22

23
                                            By s/ Jeff M. Sbaih
24                                              Jeff M. Sbaih, WSBA #51551
                                                Attorneys for Defendants
25

26

     STIPULATION AND ORDER OF DISMISSAL                                         901 FIFTH AVENUE, SUITE 1700
                                                                                SEATTLE, WASHINGTON 98164
     (Cause No. 2:19-cv-00725-RSL) – 1                                             TELEPHONE: (206) 623-4100
     ams/JS3522.015/3462830x                                                          FAX: (206) 623-9273
 1                                           KARR TUTTLE CAMPBELL
 2

 3                                           By s/ J. Dino Vasquez
                                                 J. Dino Vasquez, WSBA# 25533
 4                                               Daniel T. Hagen, WSBA# 54055
                                                 Attorneys for Plaintiff
 5
                                         ORDER OF DISMISSAL
 6
              Based on the above stipulation, IT IS HEREBY ORDERED that this action is
 7
     dismissed with prejudice and without costs.
 8

 9            DATED this 31st day of January, 2020

10

11

12                                                     A
                                                       Robert S. Lasnik
13                                                     United States District Judge
14
     Presented by:
15
     WILSON SMITH COCHRAN DICKERSON
16

17
     By s/ Jeff M. Sbaih
18         Jeff M. Sbaih, WSBA #51551
           Attorneys for Defendants
19

20 Approved as to form; notice of
   presentation waived:
21

22
     KARR TUTTLE CAMPBELL
23

24
   By s/ J. Dino Vasquez
25         J. Dino Vasquez, WSBA# 25533
           Daniel T. Hagen, WSBA# 54055
26         Attorneys for Plaintiff

     STIPULATION AND ORDER OF DISMISSAL                                     901 FIFTH AVENUE, SUITE 1700
                                                                            SEATTLE, WASHINGTON 98164
     (Cause No. 2:19-cv-00725-RSL) – 2                                          TELEPHONE: (206) 623-4100
     ams/JS3522.015/3462830x                                                       FAX: (206) 623-9273
